Slip Op. 03-154


          UNITED STATES COURT OF INTERNATIONAL TRADE



                                                          :
FORMER EMPLOYEES OF OXFORD                                :
AUTOMOTIVE U.A.W. LOCAL 2088,                             :
                                                          :
                             Plaintiffs,                  :
                                                          :       Court No. 01-00453
                             v.                           :
                                                          :
UNITED STATES DEPARTMENT                                  :
OF LABOR                                                  :
                                                          :
                             Defendant.                   :
                                                          :
                                                          :


                                           JUDGMENT

       This case having come before the court for decision on the Notice of Revised

Determination on Remand, consistent with Slip Op. 03-129, entered on October 2, 2003,

       IT IS HEREBY ORDERED that the Notice of Revised Determination on Remand of the

United States Department of Labor is sustained.



                                                   _______________________
                                                         Jane A. Restani
                                                           Chief Judge

Dated: New York, New York

       This 25th day of November, 2003.